Citation Nr: 0017350	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-17 965	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Washington, DC


THE ISSUE

Entitlement to a compensable rating for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from March 1954 to February 
1957.  This appeal arises from a December 1997 rating 
decision, in which the RO awarded service connection and a 
noncompensable rating for bilateral defective hearing.  


FINDING OF FACT

On audiometric evaluation in October 1999, the veteran had 
Level II hearing acuity in the right ear, and Level II 
hearing acuity in the left ear.  


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.87, Codes 6100-6110 (effective prior to June 10, 1999) 
and 38 C.F.R. § 4.87, Code 6100 (effective June 10, 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Records of private medical treatment of the veteran at 
District of Columbia General Hospital (DC General), dating 
from August 1992, include a report of a speech audiometry 
test.  Speech discrimination ability was 96 percent in the 
right ear and 92 percent in the left ear.  The examiner's 
impressions included sensory hearing loss in the right ear 
and the left ear.  

On VA audiometric examination of the veteran in March 1994, 
pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
40
75
85
LEFT
X
10
35
80
85

The average pure tone thresholds were 55 decibels in the 
right ear, and 52 decibels in the left ear.  Speech 
discrimination ability was 84 percent in the right ear, and 
86 percent in the left ear.  The examiner concluded that the 
veteran had mild to severe sensorineural hearing loss in the 
right ear, and mild to severe high frequency sensorineural 
hearing loss in the left ear.  

On VA audiometric examination of the veteran in March 1996 by 
the same examiner who evaluated him in March 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
75
70
LEFT
15
10
35
75
70

Speech discrimination ability was 88 percent in the right ear 
and 84 percent in the left ear.  The examiner's assessment 
included mild to severe high frequency sensorineural hearing 
loss bilaterally.  

In a Notice of Disagreement with the December 1997 rating 
decision, which the veteran filed in January 1998, he 
asserted that his bilateral defective hearing warranted a 
compensable rating because his hearing disorder was 
sufficiently severe to require him to wear a hearing aid.  

On VA audiometric examination of the veteran on February 6, 
1998, by the same examiner who examined him in March 1994 and 
in March 1996, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
80
75
LEFT
20
15
35
80
80

The examiner noted that the veteran wears a hearing aid in 
his right ear, and was considering the use of binaural 
hearing aids.  

On VA audiometric examination of the veteran on February 25, 
1998, by the same examiner who evaluated him in March 1994, 
March 1996, and February 6, 1998, clinical findings reported 
for pure tone thresholds, average pure tone thresholds, and 
speech discrimination ability scores in the right ear and 
left ear were identical to the results obtained in the VA 
examination on February 6, 1998.  The examiner indicated that 
the veteran had to be re-instructed several times throughout 
the word discrimination list testing before adequate results 
could be obtained.  The diagnosis was mild to severe high 
frequency bilateral sensorineural hearing loss. 

In an August 1999 statement, the veteran's representative 
pointed out that, on the March 1994 VA examination, speech 
discrimination scores were 84 percent in the veteran's right 
ear, and 86 percent in his left ear.  On VA examination in 
March 1996, the speech discrimination scores were 88 percent 
in the veteran's right ear, and 84 percent in his left ear.  
After speech discrimination scores in the 80s, the 
representative asserted that the veteran's speech 
discrimination scores appeared to improve on the February 
1998 VA examinations; where speech discrimination was 92 
percent in the veteran's right ear, and 88 percent in his 
left ear.  The veteran's representative asserted that it was 
significant that the examiner noted on the February 25, 1998 
examination that the veteran had to be re-instructed several 
times during the word discrimination list evaluation before 
adequate results could be obtained.  The representative 
contended that clinical findings on the February 1998 
audiometric evaluations were open to question because the 
record did not definitively indicate whether the veteran 
understood the examiner's instructions during the word 
discrimination list evaluation.  The representative further 
indicated that the rating criteria for evaluating diseases of 
the ear had been amended effective June 10, 1999, and that a 
new VA examination and evaluation of the veteran's hearing 
acuity was, therefore, in order.  

On VA examination of the veteran in October 1999, by the same 
examiner who evaluated the veteran on several previous 
examinations, the examiner reported having reviewed the 
claims folder and described the veteran's medical history as 
to his hearing acuity.  On clinical evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
45
80
75
55
LEFT
20
40
85
70
54

Speech discrimination ability was 88 percent in the right ear 
and 88 percent in the left ear.  The examiner noted that the 
veteran's pure tone results and word recognition scores were 
consistent with prior test results from 1994.  No significant 
change in pure tone sensitivity or word recognition scores 
was noted in either ear with regard to the previous 
examinations.  The diagnosis was moderate to severe high-
frequency sensorineural hearing loss in the right ear and 
mild to severe high frequency sensorineural hearing loss in 
the left ear.  

In a June 2000 informal brief, the veteran's representative 
asserted that characterization of the veteran's hearing loss 
on the October 1999 VA examination as moderate to severe in 
the right ear and mild to severe in the left ear supported 
the conclusion that a compensable rating is warranted for the 
veteran's bilateral defective hearing.  

Analysis

The Board finds that the claim for a compensable rating for 
bilateral defective hearing is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In this regard, the Board notes that 
that portion of the VA disability rating schedule concerning 
diseases of the ear was amended effective June 10, 1999.  The 
Court has held that, when a change occurs in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
amendments to the disability ratings for diseases of the ear 
made no substantive changes.  The actual rating criteria for 
evaluating bilateral defective hearing remained identical.  

Both prior to, and effective June 10, 1999, ratings for 
defective hearing range from noncompensable to 100 percent, 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests, 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 different auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Diagnostic Codes 6100-6110 (effective prior to June 
10, 1999) and 38 C.F.R. § 4.87, Code 6100 (effective June 10, 
1999).  

The reports of audiometric examinations which are of record 
in this case show levels of hearing acuity which do not 
warrant a compensable rating.  The most recent audiometry 
report, the October 1999 VA examination performed by an 
examiner who had evaluated the veteran throughout the entire 
pendency of his claim, and had carefully reviewed his medical 
history, noted clinical findings corresponding to Level II 
hearing acuity in both ears.  Under the rating criteria in 
effect prior to June 10, 1999 and the criteria effective on 
June 10, 1999, this corresponds to a noncompensable rating.  

The veteran's contentions have been considered.  However, the 
Court has held that, "[R]atings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendemann v. Principi, 3 Vet. 
App. 345 (1992).  Here, such mechanical application results 
in the noncompensable rating now in effect.  As the  evidence 
does not support the granting of a compensable rating for 
bilateral defective hearing, the claim must be denied.  


Fenderson Considerations

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
observed that, when an initial rating is assigned for a 
disability after an initial award of service connection for 
that disability, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  

The evidence of record in this case demonstrates that the 
noncompensable rating assigned for the veteran's bilateral 
defective hearing reflects the most disabling this disorder 
has been since the veteran filed his claim for service 
connection for bilateral defective hearing in March 1996.  
Therefore, the Court's holding in Fenderson does not mandate 
the assignment of staged ratings with regard to the veteran's 
bilateral defective hearing.  



ORDER

A compensable rating for bilateral defective hearing is 
denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

